DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
	In response to the amendment filed on December 10, 2021, amended claims 1 and 7, and new claims 10-13 are entered.  Claims 5, 6, 8 and 9 are cancelled.  Claims 1-4, 7 and 10-13 are pending.
Drawings
The drawings were received on December 10, 2021.  These drawings are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “sound generation device”, “tapping device” and “recording device” in claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Sound generation device is a metronome. Para [0002], [0062] of published application.

Recording device is “audio if the tapping results in a sound, it may be video if the tapping results in a recognizable movement” (para [0063]) and “random access memory.” Para [0102] of published application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 7 is objected to because of the following informalities:  “the synchronization” in line 3 should be “a synchronization” since there is no earlier recitation of the term.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 7 and 10-13 are all within at least one of the four categories.
Independent claim 1 recites:
a synchronization of data sequences to assess some rhythmic skill of the patient to be used to diagnose the rhythm ability impairments;
a filtering process comprising
rejecting artefacts in the sequence of recorded tap times, artefacts being defined as a tap for which the inter-tap-interval between the actual tap and the previous one is smaller than a given threshold; 
rejecting outliers in the sequence of recorded tap times, outliers being defined as a tap for which the inter-tap-interval between the actual tap and the previous one is outside a given range defined between a low threshold and a high threshold, wherein the low and high thresholds are computed based on statistics on a sequence of inter-tap-intervals computed on an entire sequence of recorded tap times; and 
selecting continuous sequences of taps in the sequence of recorded tap times; continuous sequence of taps being defined as a sequence of successive taps without any outliers and having a given minimum length; and 
computing scores reflecting the rhythmic skills of the patient, said scores comprisin at least a synchronization accuracy and a synchronization variability of said sequence of recorded tap times reqardinq said sequence of reference beat times, and said scores being computed statistically according to circular statistics from the selected continuous sequences of taps.

Independent claim 7 recites:
the synchronization of data sequences to assess some rhythmic skill of the patient to be used to diagnose the rhythm ability impairments;
reject artefacts in the sequence of recorded tap times, artefacts being defined as a tap for which the inter-tap-interval between the actual tap and the previous one is smaller than a given threshold; 
reject outliers in the sequence of recorded tap times, outliers being defined as a tap for which the inter-tap-interval between the actual tap and the previous one is outside a given range defined between a low threshold and a high threshold, wherein the low and high thresholds are computed based on statistics on a sequence of inter-tap-intervals computed on an entire sequence of recorded tap times; and 
select continuous sequences of taps in the sequence of recorded tap times; continuous sequence of taps being defined as a sequence of successive taps without any outliers and having a given minimum length; and 
compute scores reflecting the rhythmic skills of the patient, said scores comprising at least a synchronization accuracy and a synchronization variability of said sequence of recorded tap times regarding said sequence of reference beat times, said scores being computed statistically according to circular statistics from the selected continuous sequences of taps. 

The above claim limitations constitute an abstract idea that is part of the Organizing Human Activity, Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Regarding the Organizing Human Activity group, the Federal Circuit has held that filtering is a method of organizing human behavior.  “We agree with the district court that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior, similar to concepts previously found to be abstract.”  BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility, LLC, 827 F.3d 1341, 1348 (Fed. Cir. 2016). 
See also Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (finding that "a process of organizing information through mathematical correlations" is an abstract idea).
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).

Furthermore, claim 2, which claim 1 must encompass, recites an equation.  “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping.” MPEP 2106.04(a)(2) I. C.
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of rejecting, selecting, and computing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional elements that are a) pre/post-solution activity and/or b) well-understood, routine and previously known to the industry.  
Dependent claim 2 recites a mathematical equation.
Digitech, 758 F.3d 1344, 1350 (Fed. Cir. 2014); BASCOM 827 F.3d 1341, 1348 (Fed. Cir. 2016). 
Dependent claims 10-13 recite additional details of the abstract idea. A narrow abstract idea is still an abstract idea.
Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea.  A narrow abstract idea with pre/post-solution activity and/or additional well-known equipment/functions is not eligible for patenting.
This judicial exception (abstract idea) in claims 1-4, 7 and 10-13 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for rejecting, selecting and computing merely invoke a computer as a tool.
The data-gathering steps (obtaining) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for rejecting, selecting and computing. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to assess rhythmic skills. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only 
The additional elements are identified as follows: computing device; sound generation device; tapping device; recording device; memory; and processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background in the specification which describes the sound generation device, tapping device and recording device as common; 
Applicant’s specification (p. 15, ln 23-31; p. 16, ln 1-16 and Fig. 6) which discloses that the processor comprises generic computer components that are configured to perform the generic computer functions (e.g. rejection, selecting and computing) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature of record in the application.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed.  See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a collective functions merely provide conventional computer implementation.
Response to Arguments
Applicant's arguments with respect to the interpretation under 35 USC 112(f), filed December 10, 2021, have been fully considered but they are not persuasive.
The above-identified claim limitations invoke 112(f) not because they “cover a broad class of structures” but because they recite a function without the corresponding structure(s) to perform the function.  See MPEP 2181. I. B. and C. The specification is consulted to find the corresponding structure to perform the function.  MPEP 2181 II.
At p. 7-8 of the Reply, Applicant argues that the claim limitations should be interpreted in light of the specification.  The Federal Circuit has explained:
… we note that "[c]laims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a 'means' clause." Inventio AG v. ThyssenKrupp Elevator Ams. Corp., 649 F.3d 1350 , 1356 (Fed. Cir. 2011), overruled on other grounds by Williamson, 792 F.3d at 1339 . For example, a patentee may avoid application of § 112 , ¶ 6 by acting as a lexicographer and providing its own structural definition of a nonce term in the specification by "'clearly set[ting] forth a definition of the disputed claim term' other than its plain and ordinary meaning." Thorner v. Sony Comput. Entm't Am. LLC, 669 F.3d 1362 , 1365 (Fed. Cir. 2012) (citing CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359 , 1366 (Fed. Cir. 2002)). … As with all lexicography, "[i]t is not enough for a patentee to simply disclose a single embodiment." Thorner, 669 F.3d at 1365 . Rather, "the patentee must 'clearly express an intent' to redefine the term." Id . (quoting Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379 , 1381 (Fed. Cir. 2008)).  MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 2019 U.S.P.Q.2d 298144 (Fed. Cir. 2019).

	Applicant has failed to explain how the above-identified terms are defined in the specification beyond their plain and ordinary meaning.  Nowhere in the disclosure does Applicant clearly express an intent to redefine “sound generation device”, “tapping device” and “recording device.”  Instead, Applicant merely describes the function that the devices perform and examples of their corresponding structure in the specification. 
Applicant's arguments with respect to the rejection under 35 USC 101, filed December 10, 2021, have been fully considered but they are not persuasive.
At p. 9 of the Reply, Applicant argues:

    PNG
    media_image1.png
    321
    843
    media_image1.png
    Greyscale

	Examiner respectfully disagrees with Applicant’s characterization of the claims.  The claimed processor receives data from the sound generation device and tapping device.  The data is then analyzed for synchronization by the processor.  The sound generation device and tapping device perform the same function regardless of the performance of the processor.  There is no modification of the sound generation device or tapping device, for example, as a result of the processor’s analyzing for synchronization.  Thus, the “improvement” lies solely within the processing steps performed by the processor (i.e. the abstract idea). “[I]t is important to keep in mind that an improvement in the abstract idea itself … is not an improvement in technology.”  MPEP 2106.05(a) II.
	 Applicant argues at p. 9-10 that the claim is directed to a particular treatment or prophylaxis.  Examiner respectfully disagrees.  The “claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. … If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration.”  MPEP 2106.04(d)(2).  The pending claims recite analysis of the data but do not recite an application of the diagnosis to treat a disease.
At p. 10, Applicant further argues:

    PNG
    media_image2.png
    209
    845
    media_image2.png
    Greyscale

Examiner respectfully disagrees.  The score computation is a mathematical process performed by a processor.  The “technical feature” is thus a mathematical relationship expressed in words computing scores reflecting rhythmic skills.
At p. 10-11 of the Reply, Applicant argues that the abstract idea provides a technical improvement.  Examiner respectfully disagrees.
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.  Id.

The claims recite steps for an analysis of data - performed by a generic processor – that are collected from the sound generation device and the tapping device.  The claimed test can be used on individuals having impaired or unimpaired abilities.  Furthermore, as explained above, the “improvement” lies solely within the processing steps performed by the processor (i.e. the abstract idea).
 Thus, the “improvement” lies solely within the processing steps performed by the processor (i.e. the abstract idea). “[I]t is important to keep in mind that an improvement in the abstract idea itself … is not an improvement in technology.”  MPEP 2106.05(a) II.
At p. 11-12 of the Reply, Applicant argues that there is “an inventive step under Step 2B.”  Examiner respectfully disagrees.  The claimed steps for gathering the data, which are then analyzed, are directed to pre-solution activity.

Applicant’s Background in the specification which describes the sound generation device, tapping device and recording device as common; 
Applicant’s specification (p. 15, ln 23-31; p. 16, ln 1-16 and Fig. 6) which discloses that the processor comprises generic computer components that are configured to perform the generic computer functions (e.g. rejection, selecting and computing) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature of record in the application.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed.  See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Dependent claims 10-13 recite additional details of the abstract idea. A narrow abstract idea is still an abstract idea.  The “claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. … If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX  MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/David J. McCrosky/             Primary Examiner, Art Unit 3791